      Case 1:16-cv-06525-PKC-JLC Document 260 Filed 02/11/19 Page 1 of 1




IN THE UNITED STATES DISTRICT COURT
THE SOUTHERN DISTRICT OF NEW YORK


CASEY CUNNINGHAM, et al.,

                  Plaintiffs,
                                                   Case No. 1:16-cv-6525 (PKC) (JLC)
       v.

                                                   Hon. P. Kevin Castel
CORNELL UNIVERSITY, et al.,

                  Defendants.


                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Non-Party Teachers Insurance and

Annuity Association of America (“TIAA”), a non-governmental corporate party, hereby certifies

that it is a private stock life insurance company wholly owned by the Teachers Insurance and

Annuity Association of America Board of Overseers, and no publicly held corporation owns

10% or more of the stock of TIAA.



Dated: February 11, 2019                                   Respectfully submitted,

                                                           Teachers Insurance and Annuity
                                                           Association of America

                                                           By,

                                                           /s/ Lori A. Martin
                                                           Lori A. Martin
                                                           WILMER CUTLER PICKERING
                                                           HALE AND DORR LLP
                                                           7 World Trade Center
                                                           250 Greenwich Street
                                                           (212) 230-8800
                                                           Lori.Martin@wilmerhale.com
